EXHIBIT 99.1 ENDEAVOUR SILVER CORP. as Borrower and THE BANK OF NOVA SCOTIA as Lead Arranger, Documentation Agent and Administrative Agent and THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO AMENDED AND RESTATED CREDIT AGREEMENT Dated as of January 27, 2016 Fasken Martineau DuMoulin LLP Toronto, Ontario Amended and Restated Credit Agreement TABLE OF CONTENTS Page ARTICLE1 INTERPRETATION 1 Defined Terms 1 Other Usages 25 Plural and Singular 25 Headings 26 Currency 26 Applicable Law 26 Time of the Essence 26 Non-Banking Days
